                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

RICHARD DOYLE,
                                              CASE NO. 2:19-CV-1345
       Petitioner,                            CRIM. NO. 2:16-CR-145
                                              JUDGE EDMUND A. SARGUS, JR.
       v.                                     Magistrate Judge Chelsey M. Vascura

UNITED STATES OF AMERICA,

       Respondent.

                                     ORDER and
                            REPORT AND RECOMMENDATION

       Petitioner, a federal prisoner, brings this Motion to Vacate under 28 U.S.C. § 2255. This

matter is before the Court on the Motion to Vacate, as supplemented, Respondent’s Response in

Opposition, and the exhibits of the parties. For the reasons that follow, the undersigned

RECOMMENDS that all of Petitioner’s claims, with this exception of his claim that he was

denied the effective assistance of counsel during pre-trial negotiations, be DISMISSED. It is

further RECOMMENDED that counsel be appointed to represent Petitioner at an evidentiary

hearing on his claim that he was denied the effective assistance of counsel during pre-trial

negotiations.

       Petitioner’s unopposed Motion for Leave to File Affidavit in Support (ECF No. 89) is

GRANTED.

                                       I. BACKGROUND

       Petitioner challenges his conviction by a jury of being a felon in possession of a firearm,

in violation of 18 U.S.C. § 922(g). The United States Court of Appeals for the Sixth Circuit

summarized the facts and procedural history of the case as follows:
The following facts were elicited during Doyle’s motion to suppress hearing and
his subsequent jury trial.

Around 5:00 in the morning on March 18, 2016, Officer Jeffrey Ward of the
Columbus Division of Police received a dispatch call about a woman reporting that
she had been threatened by a man with a gun in the area of 18th and Cleveland
Avenues in Columbus, Ohio. Officer Ward reported to the area, where the victim—
Theresa Montgomery—got his attention. She explained that a young black man
wearing glasses and driving a tan Cadillac had pulled up next to her and told her to
get in the car. When she refused, he pulled out a gun, loaded it, and again demanded
that she get in the car. At this point, she complied. Once in the car, Doyle threatened
to kill Montgomery. She begged for her life, and he let her out. She then ran away
and called the police to report what had happened.

While Montgomery relayed this story to Officer Ward, Doyle happened to drive by
in a silver Cadillac. Montgomery told Officer Ward that he was the man who
accosted her and he got into his patrol car to follow Doyle. After Doyle failed to
signal a turn, Officer Ward called for backup to make a felony traffic stop.

Officer Ward ran his license plate to discover, among other things, that the vehicle’s
registered owner (Richard Doyle) had previously been convicted of a felony and
had a suspended license. Once backup arrived, the officers pulled Doyle over. They
then handcuffed him and placed him in the back of Officer Ward’s patrol car.
Officer Romans—one of the backup officers—went to the vehicle to make sure
there was nothing else inside and to see “if there was anything in plain view.” He
found a bullet in the driver’s seat and a loaded magazine between the driver’s side
door and the driver’s seat. He then looked under the driver’s seat and found a gun.
Officer Romans testified that the gun was loosely placed and could be “easily
rocked forward or back.” At some point after Doyle was Mirandized, he told Officer
Romans that he knew there was a gun in the car, but that he thought it was in the
trunk.

Before trial began, Doyle moved to suppress the evidence, arguing that the officers
lacked probable cause to arrest him and that there was no basis to search his car.
The district court denied that motion, finding that Officer Ward had no reason to
discredit Montgomery’s story and was justified in relying on it when he made the
arrest.

At the suppression hearing, it became clear that Montgomery’s mental health—she
was bipolar—might be an issue at trial. The district court indicated that it was not
going to allow cross-examination into Montgomery’s mental health unless there
was “some medical way of showing that [bipolar disorder] impairs recollection,
ability to perceive, all those sorts of things.” As such, the district court asked that
the issue be cleared up before trial started four days later. The next day, during a
telephone conference, the district court again pointed out that defense counsel
would need to “show that somehow her judgment was impaired.” Absent such a

                                          2
showing, the district court declined to allow cross-examination into this topic, also
noting that the case “doesn’t rest on her testimony” because the reliability of her
statements only related to the validity of the arrest—an issue the court had already
decided. That notwithstanding, the district court gave Doyle permission to voir dire
Montgomery outside the presence of the jury on this issue. Doyle declined to do so.

Doyle requested a continuance in order to gather more information on
Montgomery’s mental health. The district court denied Doyle’s motion, explaining
that it would be an inconvenience to the prospective jurors that were scheduled to
arrive for the start of the trial in three days. Nevertheless, Doyle ultimately did ask
Montgomery about her mental health at trial, and she responded that she only began
having mental health issues after her interactions with Doyle that night.

After the first day of trial, two jurors saw Doyle outside of the courtroom after he
had been handcuffed. The court spoke with the two jurors separately to determine
what they had seen and whether they could remain impartial. Juror 609 did not
mention the handcuffs; but, Juror 615 said she had seen them. The district court
gave Juror 615 a curative instruction that she should not read anything into the fact
that Doyle was handcuffed and that she must not mention anything to the other
jurors. Juror 615 responded that she would have no problem doing so and that she
just assumed it was “protocol” for a criminal defendant to be handcuffed. The court
then allowed both jurors to remain on the jury. In any event, before the jury retired
to deliberate, both parties agreed to replace Juror 615 with the alternate juror.

Prior to deliberations, the district court instructed the jury, among other things, on
the theory of deliberate ignorance. The court told them “[n]o one can avoid
responsibility for a crime by deliberately ignoring the obvious. If you are convinced
that the defendant deliberately ignored a high probability that his or her actions
violated the law, then you may find that he or she acted knowingly.” This
instruction was given over Doyle’s objection. The jury returned a guilty verdict and
the district court entered judgment. This appeal followed.

                                         ***

Doyle offers six arguments as to why we should vacate his conviction. First, he
argues that there was no probable cause to arrest him from the outset, and that any
evidence seized as a result of the ensuing search should have been suppressed.
Second, he argues that the district court erred in denying him the opportunity to
cross-examine Montgomery about her mental health. Third, he argues that he
should have been granted a continuance in order to gather more evidence and
information concerning Montgomery’s mental health. Fourth, he argues that
Officer Romans should not have been allowed to offer expert testimony at trial.
Fifth, he argues that he was denied a fair trial after two of the jurors saw him outside
of the courtroom while he was handcuffed. Sixth, he argues that the district court
erred in giving the jury a deliberate ignorance instruction.



                                           3
United States v. Doyle, 720 F. App’x 271, 273-75 (6th Cir. 2018) (footnote omitted). On April 6,

2017, the Court imposed a sentence of 100 months imprisonment to be followed by three years

supervised release. (ECF No. 59.) On January 8, 2018, the Sixth Circuit affirmed Petitioner’s

convictions. Id.

       On April 10, 2019, Petitioner filed this Motion to Vacate under 28 U.S.C. § 2255. (ECF

No. 71.) In his Motion, Petitioner asserts that he was denied the effective assistance of counsel

because his attorney failed to investigate Montgomery’s mental health prior to trial, failed to

secure an expert to evaluate Montgomery’s mental health records, failed to voir dire

Montgomery outside of the presence of the jury to determine the extent of her mental illness,

failed to subpoena a witness to the suppression hearing or object to the in-court identification of

Petitioner, and failed to properly advise Petitioner during pre-trial proceedings. (ECF No. 71.)

On July 9, 2019, Petitioner amended his § 2255 Motion to add a claim asserting that his

conviction violates Rehaif v. United States, -- U.S. --, 139 S.Ct. 2191 (2019). (ECF No. 83.) It

Respondent’s position that Petitioner’s claims lack merit.

                                 II. STANDARD OF REVIEW

       Pursuant to 28 U.S.C. § 2255(a),

       [a] prisoner in custody under sentence of a court established by Act of Congress
       claiming the right to be released upon the ground that the sentence was imposed in
       violation of the Constitution or laws of the United States, or that the court was
       without jurisdiction to impose such sentence, or that the sentence was in excess of
       the maximum authorized by law, or is otherwise subject to collateral attack, may
       move the court which imposed the sentence to vacate, set aside or correct the
       sentence.

To obtain relief under 28 U.S.C. § 2255, a prisoner must allege either “(1) an error of

constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of




                                                 4
fact or law that was so fundamental as to render the entire proceeding invalid.” Short v. United

States, 471 F.3d 686, 691 (6th Cir. 2006) (internal quotation marks omitted).

       In addition, “it is well-established that a § 2255 motion ‘is not a substitute for a direct

appeal.’” Ray v. United States, 721 F.3d 758, 761 (6th Cir. 2013) (quoting Regalado v. United

States, 334 F.3d 520, 528 (6th Cir. 2003) (citing United States v. Frady, 456 U.S. 152, 167–68

(1982))). Accordingly, if a claim could have been raised on direct appeal, but was not, the Court

will not consider the claim via a § 2255 motion unless the petitioner shows: (1) cause and actual

prejudice to excuse his failure to raise the claim previously; or (2) that he is “actually innocent”

of the crime. Ray, 721 F.3d at 761 (citing Bousley v. United States, 523 U.S. 614, 622 (1998)).

                                         III. ANALYSIS

       As set forth above, Petitioner maintains that he was denied the effective assistance of

counsel. “In all criminal prosecutions,” the Sixth Amendment affords “the accused . . . the right .

. . to Assistance of Counsel for his defence.” U.S. Const. amend. VI. “Only a right to ‘effective

assistance of counsel’ serves the guarantee.” Couch v. Booker, 632 F.3d 241, 245 (6th Cir. 2011)

(citation omitted). The United States Supreme Court set forth the legal principles governing

claims of ineffective assistance of counsel in Strickland, 466 U.S. at 668. Strickland requires a

petitioner claiming the ineffective assistance of counsel to demonstrate that his counsel's

performance was deficient and that he suffered prejudice as a result. Id. at 687; Hale v. Davis,

512 F. App’x 516, 520 (6th Cir.), cert. denied sub. nom. Hale v. Hoffner, 134 S. Ct. 680 (2013).

A petitioner “show[s] deficient performance by counsel by demonstrating ‘that counsel’s

representation fell below an objective standard of reasonableness.’” Poole v. MacLaren, 547 F.

A’ppx 749, 754 (6th Cir. 2013) (quoting Davis v. Lafler, 658 F.3d 525, 536 (6th Cir. 2011)

(internal quotation marks omitted)); (citing Strickland, 466 U.S. at 687), cert. denied, 135 S. Ct.



                                                  5
122 (2014). To make such a showing, a petitioner must overcome the “strong [ ] presum[ption]”

that his counsel “rendered adequate assistance and made all significant decisions in the exercise

of reasonable professional judgment.” Strickland, 466 U.S. at 687. “To avoid the warping

effects of hindsight, [courts must] ‘indulge a strong presumption that counsel’s conduct falls

within the wide range of reasonable professional assistance.’” Bigelow v. Haviland, 576 F.3d

284, 287 (6th Cir. 2009) (quoting Strickland, 466 U.S. at 689). The undersigned considers each

of Petitioner’s bases in support of his ineffective-assistance-of-counsel claim in turn.

A.     Pre-trial Negotiations

       Petitioner asserts that he was denied the effective assistance of trial counsel during pre-

trial negotiations because his attorneys failed properly to advise him of the strength of the

government’s case and whether he should enter a guilty plea. Petitioner alleges that his attorneys

erroneously advised him that he faced a sentence of fifteen years to life as a career offender,

regardless of whether he proceeded to trial or entered a guilty plea. (Motion to Vacate under 28

U.S.C. § 2255, ECF No. 71, PAGEID # 786-87; PAGEID # 787 (“Counsel constantly informed

defendant that the only plea he could receive was a plea at the guid[e]line and an enhancement

for the Armed Career Criminal Act which was a mandatory 15 year prison term.”.) Petitioner

further alleges that his attorneys never told him that his recommended guideline sentence would

be enhanced under the provision of U.S.S.G. § 2X1.1 for the uncharged crime of abduction or

kidnapping, thereby increasing his recommended guideline sentence. See PreSentence

Investigation Report, at ¶¶ 14-16; Supplemental Addendum to the PreSentence Report. In short,

Petitioner asserts that he did not know that he could obtain a lesser sentence by pleading guilty

because his attorneys failed to advise him of potential sentencing ramifications such that he was

unable to make an informed decision regarding whether to proceed to trial. Petitioner has



                                                 6
submitted a statement from his wife, Maria Doyle, also indicating that defense counsel told her

that Petitioner was a career criminal and would likely be sentenced to 15 years. (ECF No. 89-2,

PAGEID # 911.)

       The right to the effective assistance of counsel extends to the plea-bargaining process.

Lafler v. Cooper, 566 U.S. 156, 162 (2012). “In today’s criminal justice system . . . the

negotiation of a plea bargain, rather than the unfolding of a trial, is almost always the critical

point for a defendant.” Missouri v. Frye, 566 U.S. 134, 144 (2012). The Sixth Circuit has

explained that the familiar Strickland analysis applies to a petitioner’s claim that counsel was

ineffective during plea negotiations:

       The two-prong ineffective assistance of counsel analysis that the Supreme Court
       announced in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d
       674 (1984), applies to claims that counsel’s performance was constitutionally
       deficient during plea negotiations. Hill, 474 U.S. at 58, 106 S.Ct. 366, 88 L.Ed.2d
       203. A petitioner who claims that he was denied effective assistance of counsel with
       regard to whether or not to plead guilty must prove that (1) counsel rendered
       constitutionally deficient performance, and (2) there is a reasonable probability that
       but for counsel’s deficient performance, the petitioner would have pled guilty.
       Magana v. Hofbauer, 263 F.3d 542, 547–48 (6th Cir. 2001) (citing Turner v.
       Tennessee, 858 F.2d 1201, 1206 (6th Cir. 1988)). “A reasonable probability is a
       probability sufficient to undermine confidence in the outcome.” Strickland, 466
       U.S. at 694, 104 S.Ct. 2052, 80 L.Ed.2d 674.

Humphress v. United States, 398 F.3d 855, 859 (6th Cir. 2005). A defendant challenging his

attorney’s conduct during the plea-bargaining stage bears “a heavy burden.” Whiting v. Burt,

395 F.3d 602, 617 (6th Cir. 2005). He “must show that counsel did not attempt to learn the facts

of the case and failed to make a good-faith estimate of a likely sentence.” Short v. United States,

471 F.3d 686, 692 (6th Cir. 2006) (internal quotation marks omitted). However,

       [t]he decision to plead guilty—first, last, and always—rests with the defendant, not
       his lawyer. Although the attorney may provide an opinion on the strength of the
       government’s case, the likelihood of a successful defense, and the wisdom of a
       chosen course of action, the ultimate decision of whether to go to trial must be made
       by the person who will bear the ultimate consequence of a conviction.

                                                  7
Smith v. United States, 348 F.3d 545, 552 (6th Cir. 2003). “On the other hand, the attorney has a

clear obligation to fully inform her client of the available options.” Id. “The duty of defense

counsel to consult is paramount when a client has to decide whether or not to waive a

constitutional right, such as the right to trial.” Miller v. Straub, 299 F.3d 570, 580 (6th Cir.

2002).

         The Sixth Circuit has described the obligations of defense counsel as it relates to advice

during the plea negotiations stage as follows:

         A criminal defendant has a right to expect at least that his attorney will review the
         charges with him by explaining the elements necessary for the government to
         secure a conviction, discuss the evidence as it bears on those elements, and explain
         the sentencing exposure the defendant will face as a consequence of exercising each
         of the options available. In a system dominated by sentencing guidelines, we do not
         see how sentence exposure can be fully explained without completely exploring the
         ranges of penalties under likely guideline scoring scenarios, given the information
         available to the defendant and his lawyer at the time.

Smith, 348 F.3d at 553 (citation omitted); see also Moss v. United States, 323 F.3d 445, 474 (6th

Cir. 2003) (holding that failure of defense counsel to “provide professional guidance” regarding

a defendant’s sentencing exposure may constitute deficient assistance). “[I]f counsel failed to

provide the defendant with an estimated range of the penalties that could result from a trial

conviction, the prejudice prong is presumptively satisfied if the difference between the length of

the sentence proposed in the Government's plea offer and the sentence imposed after a trial

conviction was substantial.” Sawaf v. United States, 570 F. App’x 544, 547 (6th Cir. 2014)

(citing United States v. Morris, 470 F.3d 596, 602 (2006); Griffin v. United States, 330 F.3d 733,

737 (6th Cir. 2003)).

         In response to Petitioner’s allegations, Respondent has submitted the Affidavit of

Barshaunda N. Robinson, one of Petitioner’s former defense attorneys. Robinson indicates that



                                                  8
prior to the filing of the Indictment, defense counsel discussed Petitioner’s prior criminal history

with him, as well as the potential statutory enhancements. Robinson avers that she also reviewed

the Indictment with Petitioner prior to his arraignment and advised him that he faced statutory

penalties of up to 10 years imprisonment. Robinson denies advising Petitioner that he would

receive a sentence of 15 years to life. According to Robinson, Petitioner wanted to exercise his

constitutional right to a speedy trial. She states that, “Throughout the representation, Mr. Doyle

maintained he did not want to plead guilty, and that he wanted to assert his constitutional right to

a jury trial.” (Affidavit of Barshaunda N. Robinson, ECF No. 85-1, PAGEID # 860.)

       Prior to trial, Ms. Khan and I had multiple discussions regarding how the
       Sentencing Guidelines would affect Mr. Doyle’s sentence. Those discussions
       included our concerns about the enhancements that would apply. I discussed the
       advisory guidelines with Mr. Doyle and explained our concerns about the potential
       enhancements.

(Id. at PAGEID # 862; see also Affidavit of Rasheeda Z. Khan, ECF No. 85-2, PAGEID #

865-66) (same).) Thus, the record reflects factual disputes regarding (1) whether Petitioner

would have accepted a guilty plea offer and (2) whether his attorneys properly advised him

of the potential sentencing ramifications he faced.

       In Lafler v. Cooper, 566 U.S. at 171, the United States Supreme Court recognized the

necessity of an evidentiary hearing for determining whether a defendant can establish that, but

for his attorney’s allegedly inadequate advice, he would have accepted a guilty plea. However, a

court need not conduct an evidentiary hearing where the record conclusively establishes no basis

for relief. See Miller v. United States, 561 F. App’x 485, 493 (6th Cir. 2014), cert. denied, 562

U.S. 1017 (2010) (citing Smith v. United States, 348 F.3d 545, 550 (6th Cir. 2003) (quoting 28

U.S.C. § 2255) (internal quotation marks omitted). But “a Section 2255 petitioner’s burden ‘for

establishing an entitlement to an evidentiary hearing is relatively light.’” Smith, 348 F.3d at 550



                                                 9
(quoting Turner v. United States, 183 F.3d 474, 477 (6th Cir. 1999)). Moreover, “[w]here

conflicting affidavits present factual disputes, a district court should not resolve the disputed

questions without an evidentiary hearing.” Ugochukwu v. United States, No. 17-3073, 2018 WL

3602183, at *2 (6th Cir. Apr. 26, 2018) (citing Pola v. United States, 778 F.3d 525, 532-33 (6th

Cir. 2015)). In Miller, the Sixth Circuit remanded for an evidentiary hearing where the petitioner

asserted that he would have pleaded guilty had he known that he faced enhancement of his

sentence as an armed career offender and the record reflected a disparity between the sentence he

faced under the plea offer and the sentence imposed after trial. Miller, 561 F. App’x at 496.

       Here, Petitioner has set forth a substantive ground for relief, the resolution of which

requires a determination between competing factual assertions. See Hill v. Lockhart, 474 U.S. at

58-59. The undersigned therefore concludes that an evidentiary hearing is required to resolve the

disputed questions.

       Comrie v. United States, 455 F. App’x 637, 640 (6th Cir. 2012), cited by Respondent,

does not persuade the undersigned to reach a different conclusion. (See Government’s Response

to Defendant’s 28 U.S.C. § 2255 Petition, ECF No. 85, PAGEID # 846.) In Comrie, the federal

district court conducted an evidentiary hearing before concluding that the petitioner’s allegations

were not worthy of credit and denying the claim of ineffective assistance of counsel during plea

negotiations. Comrie, 455 F. App’x at 639.

       It therefore is RECOMMENDED that counsel be appointed on Petitioner’s behalf to

represent him at an evidentiary hearing on his claim that he was denied the effective assistance of

counsel during plea negotiations.




                                                 10
B.     Mental Health Investigation

       Petitioner next asserts that his attorneys improperly failed to investigate Montgomery’s

mental health records, failed to present an expert witness to testify that Montgomery’s testimony

was unreliable in view of her mental health, and failed to conduct a voir dire of Montgomery

outside of the presence of the jury to inquire about her mental health.

       Attorney Barshaunda N. Robinson, one of Petitioner’s former defense attorneys, has

responded in relevant part to these allegations as follows:

       Between July 20, 2016 and April 6, 2017, I along with Rasheeda Khan, represented
       the Petitioner, Richard Doyle . . . during this time period, I was an Assistant Federal
       Public Defender who was representing Mr. Doyle pursuant to the appointment of
       the Court.

                                                ***

       Mr. Doyle informed me he wanted to exercise his constitutional right to a speedy
       trial.

       Throughout the representation, Mr. Doyle maintained he did not want to plead
       guilty, and that he wanted to assert his constitutional right to a jury trial.

       On July 26, 2016, the Government disclosed initial discovery materials.

       Afterwards the Government disclosed a recorded video statement from Mr. Doyle
       acknowledging that he had previously handled and/or touched the firearm that was
       subsequently found in the vehicle he was driving on the date of his arrest.

       The discovery materials also included the name of Theresa Montgomery, a witness
       identified by Columbus Police. The discovery materials included a last known
       address, but no other identifying information about Ms. Montgomery.

       The discovery materials and a search of local court records revealed that Ms.
       Montgomery failed to comply with subpoenas issued by Franklin County
       Municipal Court and Franklin County Common Pleas Court. She also reported that
       she did not want to press any charges against Mr. Doyle or participate in any court
       proceedings.

       Prior to trial, co-counsel Rasheeda Khan and I performed background investigatory
       work on Ms. Montgomery that included:



                                                 11
a. an Accurint Report,
b. search of 911 calls made from her last known phone number,
c. search of 911 calls and/or police runs made to her last known address,
d. search of arrest records, and
e. canvassing of the neighborhood surrounding her reported last known address.

During our neighborhood canvassing efforts, we came into contact with an
individual who claimed to be Ms. Montgomery’s sister. This individual also
disclosed the following information:

a. Ms. Montgomery was on disability for reasons that included a mental disability,
that she believed to be bipolar disorder.
b. She had not seen Ms. Montgomery for several weeks.
c. Ms. Montgomery’s disability payments were issued to a third party.
d. She recalled seeing Ms. Montgomery receive a subpoena to appear in court and
Ms. Montgomery threw the subpoena in the trash.
e. Someone from Columbus Police had recently spoken to her and asked her where
to find Ms. Montgomery.

At the time I learned about the possibility that Ms. Montgomery was bipolar
(sometime between September 2, 2016 and September 16, 2016), Ms. Khan and I
had collected all immediately available information about Ms. Montgomery. When
I learned this information, I did not believe there was enough time to subpoena
mental health records in compliance with the Federal Rules of Criminal Procedure
(requiring a court order and notification of the victim), and receive them before the
scheduled trial date of September 26, 2016.

I did not retain an expert to evaluate Ms. Montgomery’s mental health condition
because I did not have enough information for an expert to evaluate.

When I learned about the possibility that Ms. Montgomery was bipolar, Ms. Khan
and I shared this with Mr. Doyle and discussed [m]y concerns about not having
enough time to further investigate. Mr. Doyle would not agree to a continuance
and stated that he did not believe Ms. Montgomery would appear at trial. I
explained to Mr. Doyle that the government could force Ms. Montgomery to appear
at trial.

Prior to trial, Ms. Khan and I had numerous conversations with Mr. Doyle about
the fact that insisting on a speedy trial and going to trial on the first setting would
limit the investigative work and preparation that could be done prior to trial. We
further advised him that this could impact the outcome at trial.

Each time that Mr. Doyle and I discussed the need for a continuance, Mr. Doyle
refused to waive his speedy trial rights and would not permit his lawyers to request
a continuance. Mr. Doyle maintained that a continuance was not necessary because
he was confident that Ms. Montgomery would not appear for trial.

                                          12
                                                 ***

       On September 22, 2016, the Court conducted a suppression hearing. Although the
       government did not use Ms. Montgomery as a witness during the hearing, Assistant
       United States Attorney Sal Dominguez confirmed that Ms. Montgomery would
       appear for trial.

       As of the end of the suppression hearing on September 22, 2016, Mr. Doyle insisted
       on proceeding to trial on September 26, 2016.

       On the evening of September 22, 2016, Ms. Khan went to visit Mr. Doyle at the
       Franklin County Jail to discuss the need for continuance to obtain further
       information about Ms. Montgomery. Ms. Khan provided him with a letter
       memorializing the items they discussed. . . . A copy of the letter is attached to this
       affidavit.

       On September 23, 2016, with Mr. Doyle’s consent to a continuance and to waive
       his speedy trial rights, I filed a motion to continue the trial. . . . The judge conducted
       a telephone conference and denied the motion to continue.

       During trial, the government played the 911 emergency call from the incident which
       provided a physical description of the driver and the vehicle. Ms. Montgomery
       testified she was the person who made the 911 call.

       Ms. Montgomery testified about her contact with the driver while she was outside
       of the vehicle, and while she was inside of the vehicle. She further testified that
       while she was at the scene of the incident, she saw the individual drive by and
       pointed him out to the responding officer.

       Ms. Montgomery then testified that she recognized Mr. Doyle as the driver. I did
       not object to her in-court identification of Mr. Doyle because I did not believe I had
       a good faith legal basis to challenge the identification.

       I further believed that voir dire questioning of Mr. Montgomery outside of the jury
       would have had a negative impact, including the risk of allowing the witness to be
       further prepared for an effective cross examination.

(Affidavit of Barshaunda N. Robinson, ECF No. 85-1, PAGEID # 862-63.)

       Consistently, Rasheeda Z. Khan, another of Petitioner’s former defense attorneys,

represents that defense counsel did not retain an expert to evaluate Montgomery’s mental health




                                                  13
condition because they lacked sufficient information to provide an expert for evaluation.

(Affidavit of Rasheeda Z. Khan, ECF No. 85-2, PAGEID # 865-66.)

        “[C]ounsel has a duty to make reasonable investigations or to make a reasonable

decision that makes particular investigations unnecessary. In any ineffectiveness case, a

particular decision not to investigate must be directly assessed for reasonableness in all the

circumstances, applying a heavy measure of deference to counsel’s judgments.” Strickland, 466

U.S. at 691. “Trial counsel also have an obligation to investigate possible methods for

impeaching a prosecution witness and failure to do so may constitute ineffective assistance of

counsel.” Aguirre v. United States, Nos. 2:06-CR-76, 2:10-CV-276, 2012 WL 3191958, at *6

(E.D. Tenn. Aug. 2, 2012) (citing Vasquez v. Bradshaw, 345 F. App’x 104, 115 (6th Cir. 2009)

(internal citation omitted). However, nothing in the record suggests that further investigation by

defense counsel regarding Montgomery’s mental health or presentation of an expert would have

assisted Petitioner. Likewise, nothing in the record persuades the undersigned that Petitioner’s

counsel’s strategic decision to not conduct a voir dire of Montgomery outside of the presence of

the jury would have assisted Petitioner. Without such a showing, Petitioner cannot establish

prejudice or prevail on a claim of ineffective assistance based on his counsel’s failure to

investigate. See Watkins v. Lafler, 517 F. App’x 488, 496 (6th Cir. 2013) (citing Moss v.

Hofbauer, 286 F.3d 851, 897 (6th Cir. 2002)); see also United States v. Hassan, Nos. 12-cr-

20523, 14-cv-11592, 2014 WL 5361942, at *5 (E.D. Mich. Oct. 21, 2014) (a “defendant must

‘affirmatively prove prejudice.’”) (citing Hodge v. Haeberlin, 579 F.3d 627, 639 (6th Cir. 2009)

(other citations omitted)).

       The record reflects that defense counsel challenged Montgomery’s reliability as a witness

on cross-examination. Specifically, cross-examination revealed that Montgomery had prior



                                                 14
criminal convictions for forgery, solicitation, loitering, theft, receipt of stolen property,

unauthorized use of property, and domestic violence and that she gave police a different name

when she called 911 because she thought that she had a warrant out for her arrest. (Transcript,

ECF No. 45, PAGEID # 212-13.) Montgomery also acknowledged that she had violated the

terms of her probation due to her mental health issues and was incarcerated at that time. (Id. at

PAGEID # 214.) Montgomery further acknowledged that she lied to police when she called 911

because she did not want to be arrested, that she had significant prior contact with the police due

to her “heavy drug addiction” and mental health issues, and that she had called the police at least

15 times that year. (Id. at PAGEID # 213-15.) Additionally, Montgomery testified that she

could not recall if she was taking her mental health medications on the date of the events at issue.

(Id. at PAGEID # 215.)

        For these reasons, the undersigned finds that Petitioner has failed to establish that he was

denied the effective assistance of counsel due to his attorneys’ failure to investigate or conduct a

voir dire of the witness during trial.

C.      In-Court Identification

        Petitioner next asserts that his attorney improperly failed to (1) request a photo array in

order to determine if Montgomery could identify him, (2) object to her in-court identification of

him as the person who had threatened her with a gun, and (3) file a motion to suppress

Montgomery’s in-court identification as unreliable and subpoena Montgomery to the hearing on

the motion to suppress evidence. However, Petitioner does not indicate, and the record does not

reflect, the basis for any potentially meritorious motion to suppress Montgomery’s in-court

identification of him. The record likewise does not reflect that Montgomery’s testimony would

have assisted Petitioner at the hearing on his motion to suppress evidence.



                                                  15
       Relatedly, the Sixth Circuit held that police had probable cause to arrest the Petitioner,

noting that the items seized from Petitioner’s car likely also would be admissible under the plain

view and inevitable discovery doctrines. United States v. Doyle, 720 F. App’x at 276 n.2. The

Sixth Circuit offered the following explanation:

       Montgomery’s allegations were reasonably trustworthy. She made a 911 call
       reporting that she had personally been threatened with a gun. She then waited until
       Officer Ward arrived, at which point she recounted the story to him again, in some
       detail. Then, during that conversation, she witnessed the same man in the same car
       that had very recently threatened her. This, at a time when there were rarely any
       cars out, according to Officer Ward. As the district court pointed out, there was no
       reason to discredit anything Montgomery said during this conversation. Moreover,
       by the time Officer Ward pulled Doyle over he was aware that the owner of the
       vehicle had a prior felony conviction—which would make his possession of a
       firearm, in accord with Montgomery’s story, a crime—and a suspended driver’s
       license. Finally, when Doyle got out of the car, he matched the description of a
       young black man wearing glasses that Montgomery had provided. These facts
       support a finding of probable cause and the district court was not clearly erroneous
       in finding Montgomery’s story to be reasonably trustworthy. See id. at 522 (noting
       that certain indicia of reliability justify a finding of probable cause based on an
       eyewitness allegation—such as the fact that the eyewitness personally observed the
       crime, was a victim of that crime, and identified the perpetrator of that crime).

       Accordingly, we need not proceed to the government’s plain view or inevitable
       discovery arguments. Doyle’s arrest was supported by probable cause and the
       search incident to that arrest was lawful. See Arizona v. Gant, 556 U.S. 332, 343,
       129 S.Ct. 1710, 173 L.Ed.2d 485 (2009) (holding that warrantless search of a
       vehicle “incident to a lawful arrest” is constitutional where it is “reasonable to
       believe evidence relevant to the crime of arrest might be found in the vehicle”)
       (citation omitted). Therefore, the evidence seized against him was properly
       admissible.

Id. at 275-76 (footnote omitted).

       Montgomery described Petitioner to police and identified his car shortly after the incident

in question. Thus, a photographic line-up would not have assisted Petitioner in establishing that

her identification of him was unduly unreliable. See Neil v. Biggers, 409 U.S. 188, 200 (1972) (a

court should consider a witness’s opportunity to view the criminal at the time of the crime; the

witness’s degree of attention at that time; the accuracy of the witness’s prior description of the

                                                 16
criminal; the witness’s level of certainty at the identification; and the length of time between the

crime and the identification when determining whether an identification was reliable under the

totality of the circumstances). When police pulled Petitioner over, they found a gun under the

driver’s seat, and a bullet and gun magazine in plain view. Under these circumstances, Petitioner

cannot establish that he was denied the effective assistance of counsel based on his attorneys’

failure to file a motion to suppress Montgomery’s in-court identification of him. See Merritt v.

United States, Nos. 2:13-cv-02304-STA-dkv, 11-cr-20144-STA-dkv, 2016 WL 447729, at *6

(W.D. Tenn. Feb. 4, 2016) (where the petitioner fails to identify the grounds on which his

attorney should have filed a motion to suppress, the claim fails to comply with Rule 2 of the

Rules Governing Section 2255 Proceedings and does not provide a basis for relief). In order to

establish the denial of the effective assistance of counsel based on an attorney’s failure to file a

motion to suppress evidence, “the meritorious nature of the motion must be so plain that ‘no

competent attorney would think a motion to suppress would have failed.’” Hendrix v. Palmer,

893 F.3d 906, 922 (6th Cir. 2018) (citing Premo v. Moore, 562 U.S. 115, 124 (2011); cf. Nieto v.

United States, Nos. 1:08-cv-150, 1:05-cr-6, 2011 WL 4473778, at *10 (E.D. Tenn. Sept. 26,

2011) (citing Harris v. United States, 204 F.3d 681, 683 (6th Cir. 2000) (“[A]n attorney does not

perform deficiently or prejudice his client by failing to file a frivolous motion.”). Petitioner

cannot satisfy this standard.

       For these reasons, the undersigned finds that Petitioner has failed to establish that he was

denied the effective assistance of counsel based on his attorney’s failure to file a motion to

suppress Montgomery’s in-court identification.




                                                  17
D.      Cumulative Error

        The record likewise fails to support a claim for the denial of effective assistance of

counsel based on cumulative error. “[M]eritless claims or claims that did not result in prejudice

cannot be cumulated[.]” Nieto, 2011 WL 4473778, at *18 (citing Moore v. Parker, 425 F.3d

250, 256 (6th Cir. 2005) (“But we have held that, post-AEDPA, not even constitutional errors

that would not individually support habeas relief can be cumulated to support habeas relief.”);

Warlick v. Romanowski, 367 F. App’x 634, 641 (6th Cir. 2010); Pondexter v. Quarterman, 537

F.3d 511, 525 (5th Cir. 2008) (Agreeing that “meritless claims or claims that are not prejudicial

cannot be cumulated, regardless of the total number raised”).

E.      Rehaif

        Finally, Petitioner’s claim that his conviction violates Rehaif likewise fails. In Rehaif, the

Supreme Court held that “in prosecutions under 18 U.S.C. § 922(g), ‘the Government must prove

both that the defendant knew he possessed a firearm and that he knew he belonged to the

relevant category of persons barred from possessing a firearm.’” United States v. Bowens, 938

F.3d 790, 797 (6th Cir. 2019) (citing Rehaif, 139 S.Ct. at 2200). However, “Rehaif did not

announce a new rule of constitutional law made retroactive to cases on collateral review.”

Moore v. United States, No. 2:19-cv-02572-TLP-tmp, 2019 WL 4394755, at *2 (W.D. Tenn.

Sept. 12, 2019) (citing In re Palacios, 931 F.3d 1314, 1315 (11th Cir. 2019) and United States v.

Grigsby, No. 12-10174-JTM, 2019 WL 3302322, at *1 (D. Kan. July 23, 2019) (“Rehaif

presented a question of statutory interpretation rather than constitutional rights . . . and . . . has

not been made retroactively applicable to cases on collateral review.” (internal citations

omitted))). Moreover, the record reflects that Petitioner told police that he “knew he was not

allowed to have guns[.]” (ECF No. 85-4, PAGEID # 874.) That is, Petitioner knew that based



                                                   18
on his prior convictions, he could not be in possession of a firearm. (ECF No. 85-5.) For this

additional reason, the Supreme Court’s holding in Rehaif does not assist Petitioner. See Shrader

v. United States, Nos. 1:16-cv-05559, 1:09-cr-00270, 2019 WL 4040573, at *4 n.2 (S.D. West

Va. Aug. 27, 2019) (noting that Rehaif does not apply where facts do not suggest that the

petitioner could bring a non-frivolous claim that he was unaware of his status as a felon at the

time of the offense).

                                        IV. DISPOSITION

       For the reasons set forth above, it is RECOMMENDED that with the exception of

Petitioner’s claim that he was denied the effective assistance of counsel during pre-trial

negotiations, his claims be DISMISSED. It is further RECOMMENDED that counsel be

appointed to represent Petitioner at an evidentiary hearing on his claim that he was denied the

effective assistance of counsel during pre-trial negotiations. In addition, Petitioner’s unopposed

Motion for Leave to File Affidavit in Support (ECF No. 89) is GRANTED.

                               PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or

in part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the magistrate judge with instructions. 28 U.S.C. § 636(B)(1).




                                                  19
       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       The parties are further advised that, if they intend to file an appeal of any adverse

decision, they may submit arguments in any objections filed, regarding whether a certificate of

appealability should issue.

                                                      /s/ Chelsey M. Vascura___
                                                      CHELSEY M. VASCURA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                20
